Citation Nr: 9928124	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated in April 1998, which 
denied the veteran's claim for service connection for a 
psychiatric disorder.


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for a psychiatric 
disability.


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are devoid of references to 
treatment for a psychiatric disorder.  Both the enlistment 
and discharge medical examinations reflected no psychiatric 
abnormalities on clinical evaluation.  The veteran's DD Form 
214 indicated the reason for separation as "completion of 
required active service (USMC)."

The earliest documented treatment for psychiatric illness 
reflected by the record was in 1989.  Then, he was admitted 
to Southern Virginia Mental Health Institute (SVMHI) for 
approximately twenty days for psychoactive substance abuse 
and personality disorder.  The post-service medical records 
reflect that the veteran had been admitted to Central State 
Hospital (CSH) on four previous occasions, where he was 
diagnosed with borderline personality disorder.  In a 
discharge summary dated in June 1991, it was noted that his 
first CSH admission was because he was "out of his head in a 
store while on drugs," which included cocaine and acid.  The 
three later CSH admissions were related to legal charges 
including assault and molestation.

In January 1991, the veteran was admitted to SVMHI and later 
transferred to Southwestern Virginia Mental Health Institute 
(SWVMHI) with a diagnosis of chronic paranoid schizophrenia.  
He was discharged from SWVMHI in June 1991 with a diagnosis 
of chronic paranoid schizophrenia, psychoactive substance 
abuse, not otherwise specified  (NOS), and personality 
disorder, NOS.

In January 1993, the veteran was admitted to SVMHI and 
discharged the same month.  His discharge diagnosis was 
chronic paranoid schizophrenia, with acute exacerbation, 
alcohol abuse, and personality disorder, NOS.

In October 1993, the veteran entered SVMHI on a temporary 
detention order from the Piedmont Regional Mental Health 
Center.  The prescreener reported that the veteran was 
extremely agitated and paranoid, with suicidal ideation, 
auditory hallucinations, hearing multiple voices, and desired 
to end the voices through suicide.  There was a question of 
medication compliance.   Records for the veteran's October 
1993 weeklong admission to SVMHI noted that it was his 
eleventh admission to the state mental hospital system, his 
fifth to SVMHI.  His diagnoses were the same as those for his 
January 1993 hospitalization.

The veteran is currently incarcerated at the Powhatan 
Correctional Center (PCC).  In a March 1998 statement from 
Alan J. Arikian, M.D., the PCC treating psychiatrist, Dr. 
Arikian reported that he has been treating the veteran for 
schizophrenia since September 1995.

The veteran's claim for service connection for a psychiatric 
disorder was received in January 1998.  In his June 1998 
Notice of Disagreement the veteran admitted that his medical 
records demonstrated that his psychiatric disorder was first 
treated in 1989.  He further claimed that although he may not 
have been given the official diagnosis of paranoid 
schizophrenia in service, he was reportedly discharged from 
the Marines six months early because of "stress/nerve 
problems," showing his first period of mental illness.  He 
maintained that he initially isolated himself from others 
instead of seeking treatment, followed by a period of self-
medication for his illness with drugs and alcohol until 1989.  
The veteran acknowledged that no military psychiatrist 
documented his illness and that, in fact, he only discussed 
hearing voices with a medical doctor, who "thought relieving 
stress would resolve [his] problems."

Legal Analysis

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be granted for a current 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §  3.303 (1999).  Additionally, where a veteran 
served for 90 days or more during a period of war or 
peacetime after December 31, 1946, and a specified chronic 
disease, to include psychosis became manifest to a degree of 
10 percent within one year from the date of termination of 
such service, the chronic disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137(West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).  However, service connection is 
excluded for personality disorders, which are not diseases or 
injuries under the applicable legislation.  38 C.F.R. 
§ 3.303(1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim of service connection is well 
grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his claim 
is plausible. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  See also Morton v. West, No. 96-1517 
(U.S. Vet. July 14, 1999) (holding that absent submission and 
establishment of a well-grounded claim, the VA cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim).

A plausible or well grounded claim requires competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence). Epps v. Gober, 126 F.3d 1464, 1468 (1997); see 
also Caluza v. Brown, 7 Vet.App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded. Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran has submitted substantial medical evidence of a 
current psychiatric disorder; his medical records reflect 
numerous diagnoses of paranoid schizophrenia, chronic in 
nature.  Such evidence is sufficient to meet the first of the 
three basic requirements for a well-grounded claim.

However, as noted above, the veteran must also present 
competent evidence of a psychiatric disorder in service or 
within a year thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  Such has not been accomplished in this 
case, and for that reason, the veteran's claim must be 
denied.

Service medical records are devoid of any treatment for a 
psychiatric disorder.  Regarding treatment after service, the 
veteran admitted he did not receive treatment for a 
psychiatric disorder until 1989, six years after service.  
Although he contends that he was discharged from the Marines 
early because of "stress/nerve problems," he concedes that 
no military psychiatrist documented his illness.  The 
official records indicates that the veteran was discharged 
upon completion of required active service.  The veteran has 
opined that the reported stress/nerve problems during service 
represented the earliest period of mental illness.  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  In this instance, the 
veteran is not competent to provide evidence that psychiatric 
disease was present in service because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).

As noted above, for a claim to be well grounded, medical 
evidence of a nexus between an in-service injury or disease 
and the current disability is also required.  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  Such medical evidence has not 
been provided.  There is no medical opinion etiologically 
linking the veteran's current psychiatric disorder to a 
disease or injury in service.  Nor does the record 
demonstrate that a psychosis was present to a compensable 
degree during the presumptive period of one year following 
separation from service.

The veteran's claim that his current psychiatric disorder had 
its onset in service does not demonstrate competent evidence 
of a nexus between an in-service disease or injury and a 
current disability.  No probative weight can be accorded the 
veteran's hypothesizing as to the etiology of his current 
disability, particularly if not supported by any medical 
authority.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  As such the evidence does not indicate that the 
veteran's claim for entitlement to service connection for a 
psychiatric disability is well grounded.  In the absence of a 
well-grounded claim, the appeal for service connection for a 
psychiatric disability must be denied.  Edenfield v. Brown, 8 
Vet.App. 384 (1995).

ORDER

The veteran's claim for entitlement to service connection for 
a psychiatric disability is denied as not well grounded.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

